Illinois Official Reports

                                       Appellate Court



                          Evans v. Godinez, 2014 IL App (4th) 130686



Appellate Court           WILLIAM EVANS, Plaintiff-Appellant, v. S.A. GODINEZ, KEITH
Caption                   ANGLIN, and LAMAR COLEMAN, Defendants-Appellees.


District & No.            Fourth District
                          Docket No. 4-13-0686


Rule 23 Order filed       June 18, 2014
Rule 23 Order
withdrawn                 December 1, 2014
Opinion filed             December 1, 2014


Held                       Summary judgment was properly entered for defendant Department of
(Note: This syllabus Corrections officials and employees in plaintiff inmate’s action
constitutes no part of the alleging that the denial of his request for prison space and time to
opinion of the court but conduct Nation of Islam study groups and prayer sessions violated his
has been prepared by the rights under the first and fourteenth amendments, since defendants’
Reporter of Decisions decision to adhere to the requirements of the Administrative Code
for the convenience of with respect to the maintenance of safety and security at the
the reader.)               correctional facility was reasonably related to a legitimate penological
                           interest and would be deemed valid, despite the fact that an inmate’s
                           constitutional rights might be affected.




Decision Under            Appeal from the Circuit Court of Vermilion County, No. 12-MR-41;
Review                    the Hon. Derek J. Girton, Judge, presiding.



Judgment                  Affirmed.
     Counsel on               William Evans, of Chicago Heights, appellant pro se.
     Appeal
                              Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
                              Solicitor General, and Mary C. LaBrec, Assistant Attorney General, of
                              counsel), for appellees.




     Panel                    JUSTICE STEIGMANN delivered the judgment of the court, with
                              opinion.
                              Justices Turner and Holder White concurred in the judgment and
                              opinion.




                                               OPINION

¶1         In December 2012, plaintiff, William Evans, then an inmate at the Danville Correctional
       Center, pro se filed a second amended complaint under section 1983 of the Civil Rights Act
       of 1871 (Civil Rights Act) (42 U.S.C. § 1983 (1996)) and the Religious Land Use and
       Institutionalized Persons Act of 2000 (Religious Land Use Act) (42 U.S.C. §§ 2000cc to
       2000cc-5 (2000)) against defendants, S.A. Godinez (Director of the Department of
       Corrections) (DOC) Keith Anglin (former Danville Correctional Center warden), and Lamar
       Coleman (Danville Correctional Center chaplain). The underlying issue concerned Evans’
       request for prison space and time to conduct separate Nation of Islam study groups and
       prayer sessions on a weekly basis. Evans’ suit alleged that by denying his request,
       defendants, acting under the color of state law, violated his (1) first-amendment rights to the
       free exercise of religion and to peaceably assemble and (2) fourteenth-amendment rights to
       equal protection and due process. Evans sought injunctive relief as well as monetary and
       punitive damages.
¶2         In March 2013, defendants filed a second motion for summary judgment under section
       2-1005 of the Code of Civil Procedure (Civil Procedure Code) (735 ILCS 5/2-1005 (West
       2012)), arguing that (1) an inmate’s constitutional rights may be limited due to legitimate
       prison interests and (2) the doctrines of sovereign and qualified immunity shielded them from
       liability. Following an April 2013 hearing, the trial court later entered an order granting
       summary judgment in defendants’ favor.
¶3         Evans appeals, arguing that the trial court erred by granting summary judgment in
       defendants’ favor. We disagree and affirm.

¶4                                   I. BACKGROUND
¶5                            A. The Genesis of Evans’ Appeal
¶6       In August 2011, Evans submitted a grievance addressed to Anglin, proclaiming his
       Muslim faith and requesting, in part, that (1) his diet be changed to “lacto-ovo


                                                  -2-
       vegetarianism” and (2) Nation of Islam members be allowed to hold study groups twice a
       week as other religious groups were permitted to conduct such meetings. (A lacto-ovo
       vegetarian does not eat meat, but can consume dairy and egg products.) Evans objected to the
       practice of allowing Nation of Islam members to attend Al-Islam Muslim study groups
       because each faith had different fundamental beliefs. When Evans attempted to state his
       beliefs during the Al-Islam study group, “open disputes” erupted in which he was ridiculed
       and verbally assaulted. That same month, Anglin forwarded Evans’ complaint to a prison
       counselor.
¶7          In September 2011, D. Laker, the counselor and grievance officer assigned to address
       Evans’ grievance, spoke with Coleman, who told him that in the past, Nation of Islam
       members were allowed to congregate once a week without a suitable faith or religious leader
       as required by section 425.60 of Title 20 of the Administrative Code (20 Ill. Adm. Code
       425.60 (1995)). In his written report, Laker noted as follows:
                “In section [425.60(a) of Title 20 of the Administrative Code (20 Ill. Adm. Code
                425.60(a) (1995)], the basic tenants are that ‘Religious Activities approved by the
                [Chief Administrative Officer] shall be conducted or supervised by a chaplain or
                religious program volunteer.’ [A]s this directive wasn’t being completely adhered to
                at that time and in light of trying not to favor any particular religion over another, this
                directive will be followed more strictly in the future for all religious denominations.”
¶8          Because Evans (1) did not have “an Ima[m] or suitable religious volunteer” to conduct
       services for the Nation of Islam members and (2) failed to comply with section 425.60(f) of
       Title 20 of the Administrative Code (20 Ill. Adm. Code 425.60(f) (1995))–which outlines a
       six-step process to permit faith-based groups to congregate absent a suitable religious
       representative–Laker recommended that Anglin deny Evans’ grievance as to that issue. As to
       Evans’ dietary demand, Laker acknowledged that Evans had been placed on a vegan diet,
       which was a suitable alternative under section 425.70 of Title 20 of the Administrative Code
       (20 Ill. Adm. Code 425.70 (1995)). (A vegan does not eat meat, eggs, dairy products, or any
       animal-derived substances.) That same month, Anglin concurred with Laker’s
       recommendation.
¶9          Shortly thereafter, Evans appealed to Godinez, claiming that Coleman was refusing to do
       his job and supervise Nation of Islam study groups and prayer services. In December 2011,
       the Administrative Review Board (ARB) found that (1) Evans’ dietary requests had been
       adequately changed and (2) any religious-group services must comply with section 425.60 of
       Title 20 of the Administrative Code. Godinez later concurred with the ARB’s determination.
¶ 10        In January 2012, Evans filed a second grievance, alleging “religious discrimination”
       through the “denial of religious services.” Evans claimed that he had written to the national
       headquarters of the Nation of Islam requesting a religious representative for their study
       group, but six months had passed without a response. Citing section 425.60 of Title 20 of the
       Administrative Code, Evans requested that he and another inmate, Tyrone Harvey, be
       allowed to conduct Nation of Islam study groups and prayer services. Shortly thereafter, the
       assigned counselor noted that earlier that same month, Godinez had addressed the issues
       Evans raised in his second grievance.
¶ 11        In February 2012, Evans and Harvey pro se filed a complaint under section 1983 of the
       Civil Rights Act, alleging defendants, acting under the color of state law, violated their (1)
       first-amendment rights to the free exercise of religion and freedom to assemble and (2)

                                                    -3-
       fourteenth-amendment right to due process when defendants refused to allow Nation of Islam
       members to hold separate group-study and prayer sessions to practice their religion. (Because
       Harvey is not a party to this appeal, we omit any further reference to his participation in the
       subsequent filings that prompted Evans’ appeal.)
¶ 12       In July 2012, Evans pro se filed an emergency motion requesting sanctions for retaliation.
       In his motion, Evans alleged that defendants had retaliated against him by strictly adhering to
       the guidance contained in section 425.60 of Title 20 of the Administrative Code, which
       ended the study-group sessions of at least 50 Al-Islamic prisoners, among others. Evans
       asserted that defendants acted deliberately to “pit us against one another[ ]” or intimidate him
       into withdrawing his complaint. That same month, Evans pro se filed a motion for summary
       judgment under section 2-1005 of the Civil Procedure Code (735 ILCS 5/2-1005 (West
       2012)).
¶ 13       In September 2012, defendants filed their own motion for summary judgment. Later that
       same month, Evans pro se filed a motion for leave to amend his February 2012 complaint to
       add claims under the Religious Land Use Act and the Religious Freedom Restoration Act
       (775 ILCS 35/1 to 99 (West 2012)). Shortly thereafter, Evans filed a third grievance,
       claiming a “failure to provide religious diet change.” Specifically, Evans claimed that his
       vegan diet was (1) too restrictive because Nation of Islam members can consume dairy and
       egg products and (2) not restrictive enough in that the vegan diet allowed for the
       consumption of certain vegetables which Nation of Islam members cannot consume. Evans
       requested immediate accommodation of his dietary requirements and permission to cook his
       own meals.
¶ 14       The assigned counselor responded to Evans’ third grievance by attaching an August 2012
       memorandum entitled “Religious Diet Termination Notice” from Chaplain Chris Easton.
       Easton informed Evans that his purchase of “ramen noodles” in July and August 2012
       violated his religious-diet agreement. Easton cautioned that another violation would result in
       termination of his dietary accommodation under section 425.70 of Title 20 of the
       Administrative Code. Laker reviewed Evans’ grievance and recommended that it be denied,
       noting that Evans did not complain about his vegan diet until he received Easton’s notice.
       Laker also noted that because Evans was assigned as a prison cook, he had “some” control of
       his diet. In October 2012, Anglin concurred with Laker’s recommendations. Evans then
       appealed the denial of his grievance to Godinez, who concurred with the ARB’s
       recommendation to deny Evans’ dietary grievance because it had been appropriately
       addressed.

¶ 15                     B. The Issue Prompting Evans’ Appeal to This Court
¶ 16       In December 2012, Evans pro se filed a second amended complaint under section 1983 of
       the Civil Rights Act and the Religious Land Use Act against each defendant “in their
       individual capacity as prison officials.” Specifically, Evans alleged that defendants, acting
       under color of state law, violated his (1) first-amendment rights to the free exercise of
       religion and to peaceably assemble and (2) fourteenth-amendment rights to equal protection
       and due process. In his prayer for relief, Evans sought injunctive relief for himself and all
       similarly situated prisoners of the Nation of Islam. Evans also sought $500,000 in
       compensatory damages and $1 million in punitive damages from each defendant.


                                                  -4-
¶ 17       In March 2013, defendants filed a second motion for summary judgment, asserting that
       (1) an inmate’s first-amendment rights may be limited due to legitimate prison interests, such
       as prison safety and security and (2) the doctrine of qualified immunity shielded defendants
       from liability. Appended to this motion was Anglin’s August 2012 affidavit, in which he
       explained that the recent shift to strictly adhere to the plain language of section 425.60 of
       Title 20 of the Administrative Code was, in part, to avoid the appearance of favoring one
       religious group over another. Anglin added the following rationale:
                    “Having inmate-led religious services, such as those requested by certain Nation
                of Islam inmates, pose[s] a threat to the order and security of the institution. This is
                due to the fact that a number of inmates would then be gathered in a single place
                without proper supervision. Having an inmate take a position of authority over other
                inmates also implicates security concerns, as they may then have undue influence
                over other individuals.”
¶ 18       In April 2013, the trial court conducted a telephonic hearing on defendants’ second
       motion for summary judgment. Defendants argued, in pertinent part, that despite Evans’
       numerous constitutional claims in his December 2012 second amended complaint, he failed
       to provide any evidentiary support to refute Anglin’s concerns regarding prison safety and
       security.
¶ 19       Evans argued that a correctional officer’s presence or video monitoring were the least
       restrictive means to address prison-security concerns. Evans continued that requiring suitable
       religious representatives would not address security concerns but, instead, exacerbate them
       because the representative would be unfamiliar with prison rules. Evans also argued that
       other DOC prisons, such as Pinckneyville Correctional Center, which has a higher security
       posture than Danville Correctional Center, permitted inmate-led religious services. Evans
       stated that (1) he was not seeking a special title or increased authority for inmates who lead
       religious groups and (2) permitting inmates to be religious leaders was similar to inmates
       who are paralegals or law clerks, which confers authority over other inmates. Evans also
       alleged discrimination in that defendants had implemented special diets for Jewish inmates
       but relegated Nation of Islam members to vegan diets.
¶ 20       In rebuttal, defendants noted that as to Evans’ least-restrictive-means claim, section
       425.60(f) of Title 20 of the Administrative Code provided a six-step process to obtain the
       relief Evans sought, but he had yet to avail himself of that process.
¶ 21       Following argument, the trial court entered a July 2013 order granting defendants’
       motion for summary judgment. In so doing, the court found that defendants had
       “demonstrated a legitimate penological concern, specifically, the safety and security of the
       institution, [by] denying separate, inmate-led Nation of Islam services.”
¶ 22       This appeal followed.

¶ 23             II. THE TRIAL COURT’S GRANT OF SUMMARY JUDGMENT
                                    IN DEFENDANT’S FAVOR
¶ 24                     A. Summary Judgment and the Standard of Review
¶ 25      “ ‘Summary judgment is appropriate where the pleadings, affidavits, depositions, and
       admissions on file, when viewed in the light most favorable to the nonmoving party,
       demonstrate that there is no genuine issue of material fact and that the moving party is

                                                   -5-
       entitled to judgment as a matter of law.’ ” Hughes v. Godinez, 2014 IL App (4th) 130056,
       ¶ 16, 11 N.E.3d 842 (quoting West Bend Mutual Insurance v. Norton, 406 Ill. App. 3d 741,
       744, 940 N.E.2d 1176, 1179 (2010)). “We review de novo the trial court’s grant of summary
       judgment.” Uphoff v. Grosskopf, 2013 IL App (4th) 130422, ¶ 11, 2 N.E.3d 498.

¶ 26                B. Religious Activities as Governed by the Administrative Code
¶ 27      Section 425.60 of Title 20 of the Administrative Code, entitled, “Religious Activities,”
       provides, as follows:
                  “a) Religious activities approved by the Chief Administrative Officer shall be
              conducted or supervised by a chaplain or religious program volunteer.
                  b) The Chief Administrative Officer, after consultation with the facility chaplain,
              shall regulate the time, place, and manner in which religious activities are conducted.
              The Chief Administrative Officer may limit, restrict, discontinue, or deny a religious
              activity based upon concerns regarding security, safety, rehabilitation, institutional
              order, space, or resources.
                  ***
                  d) Nothing in this Part shall require the Department to provide each separate
              religious group or sects within a group with a chaplain or with separate religious
              activities regardless of the size of the religious group or the extent of the demand for
              the activities.
                  e) Committed persons shall be prohibited from assuming a position of authority or
              leadership over other committed persons. This does not preclude committed persons
              from actively participating in religious activities.
                  f) Religious activities for which religious program volunteers or chaplains of that
              particular faith are unavailable on a permanent or protracted basis may be permitted if
              the following conditions are satisfied:
                       1) The committed persons submit written verification to the facility chaplain
                  that they attempted to locate and secure the services of religious leaders or faith
                  representatives from the community and that such persons refused or were not
                  approved to conduct religious activities;
                       2) Security, program, or chaplaincy staff are available to attend and supervise
                  the religious activity;
                       3) Written verification that attendance at existing religious activities does not
                  satisfy the recognized tenets of their faith is received;
                       4) Written agreement by a chaplain, faith representative, or recognized
                  religious leader of that faith group to provide general oversight and guidance of
                  the religious activity is received;
                       5) The Religious Practice Advisory Board recommends approval; and
                       6) The committed person submits a copy of any proposed sermon or doctrinal
                  interpretation to the Chief Administrative Officer or staff designated to supervise
                  the religious activity for review and approval prior to delivery, based on safety
                  and security concerns.



                                                   -6-
                  g) The staff supervisor may call upon various committed persons to guide
              portions of the religious activity subject to safety and security concerns.
                  h) Religious activities defined under subsection (f) of this Section shall be
              prohibited where based solely on the temporary or occasional unavailability of a
              chaplain or a religious program volunteer.
                  i) The Chief Administrative Officer may limit, restrict, or discontinue religious
              activities permitted under subsection (f) of this Section based upon concerns such as
              security, safety, rehabilitation, institutional order, space, or resources and may require
              periodic rotation of committed persons permitted to guide portions of religious
              activities.” 20 Ill. Adm. Code 425.60 (1995).

¶ 28                                 C. Evans’ Claims of Error
¶ 29      Evans argues that the trial court erred by granting summary judgment in defendants’
       favor. We disagree.

¶ 30                              1. Evans’ Request for Injunctive Relief
¶ 31        As we have previously noted, in December 2012, Evans pro se filed a second amended
       complaint under section 1983 of the Civil Rights Act and the Religious Land Use Act against
       each defendant in his or her individual capacity as a prison official, seeking injunctive relief
       for himself and all similarly situated prisoners of the Nation of Islam. Specifically, Evans
       sought “a preliminary injunction and restraining order stopping any retaliation and
       compelling defendants and their successors, if any, [to] provide [a] time and place *** to
       conduct [Nation of Islam] study groups and prayer sessions.”
¶ 32        However, defendants claim and the DOC website confirms that on March 17, 2014, DOC
       released Evans from Danville Correctional Center. See Rodriguez v. Illinois Prisoner Review
       Board, 376 Ill. App. 3d 429, 430, 876 N.E.2d 659, 660 (2007) (the appellate court can take
       judicial notice of information posted to DOC’s website). Because we agree with defendants
       that addressing Evans’ injunctive claim would not afford him any relief because he is no
       longer subjected to DOC’s policies or defendants’ control, we dismiss Evans’
       injunctive-relief claim as moot. See People ex rel. Department of Corrections v. Millard, 335
       Ill. App. 3d 1066, 1069, 782 N.E.2d 966, 968 (2003) (“When events have occurred that make
       it impossible for the reviewing court to render effectual relief, a case is rendered moot.”).
       Evans’ request for injunctive relief for similarly situated Nation of Islam members does not
       require that we address his claim because he failed to request that the trial court certify his
       complaint as a class action as required by section 2-801 of the Civil Procedure Code (735
       ILCS 5/2-801 (West 2012)). See Smith v. Illinois Central R.R. Co., 223 Ill. 2d 441, 447, 860
       N.E.2d 332, 336 (2006) (a complaint may proceed as a class action only if the trial court
       finds that the four elements listed under section 2-801 of the Civil Procedure Code exist).
¶ 33        We also note that the United States Congress enacted the Religious Land Use Act
       pursuant to the spending clause of the Constitution of the United States (U.S. Const., art. I,
       § 8), which does not permit suits against prison officials in their individual capacity. Maddox
       v. Love, 655 F.3d 709, 717 (7th Cir. 2011); see also Nelson v. Miller, 570 F.3d 868, 889 (7th
       Cir. 2009) (“Construing [the Religious Land Use Act] to provide for damages actions against
       officials in their individual capacities would raise serious questions regarding whether


                                                  -7-
       Congress had exceeded its authority under the Spending Clause. *** [W]e decline to read
       [the Religious Land Use Act] as allowing damages against defendants in their individual
       capacities.”). Accordingly, we reject the claims Evans raises against defendants under the
       Religious Land Use Act.

¶ 34                                 2. Evans’ Religious-Activities Claim
¶ 35       In support of his argument that the trial court erred by granting summary judgment in
       defendants’ favor, Evans contends–as he did to the court during the April 2013 hearing on
       defendant’s second motion for summary judgment–that defendants denied him the
       opportunity to exercise his religious freedom under the first amendment by refusing to allow
       weekly, inmate-led, Nation of Islam group-study and prayer sessions. We reject Evans’
       characterization of defendants’ actions concerning his religious freedoms.
¶ 36       In Dupree v. Hardy, 2011 IL App (4th) 100351, ¶ 26, 960 N.E.2d 1, this court outlined
       the narrow constitutional rights afforded to inmates, which concern basic human needs,
       reasonable access to the courts, and “a reasonable opportunity to exercise religious freedom
       under the first amendment.” (Internal quotation marks omitted.) We earlier quoted the
       majority of section 425.60 of Title 20 of the Administrative Code to illustrate the mandates
       placed upon a chief administrative officer of a correctional facility to “regulate the time,
       place, and manner in which religious activities are conducted” and the discretion afforded
       that official to “limit, restrict, discontinue, or deny a religious activity based upon concerns
       regarding security, safety, rehabilitation, institutional order, space, or resources.” 20 Ill.
       Adm. Code 425.60(b) (1995).
¶ 37       Although we earlier noted our de novo standard of review, we also acknowledge the
       overarching deference afforded to prison administrators tasked with the day-to-day
       operations of their respective correctional facilities:
               “[B]ecause the problems that arise in the daily operation of a corrections facility are
               not susceptible to easy solutions, prison administrators should be accorded
               wide-ranging deference in the adoption and execution of policies and practices that in
               their judgment are needed to preserve internal order and discipline and to maintain
               institutional security.” (Internal quotation marks omitted.) People v. Savage, 361 Ill.
               App. 3d 750, 757, 838 N.E.2d 247, 253-54 (2005).
¶ 38       In this case, the record reveals that defendants elected to implement the clear provisions
       of section 425.60 of Title 20 of the Administrative Code in a nondiscriminatory fashion to all
       religious activities at the Danville Correctional Center regardless of denomination. In so
       doing, defendants did not refuse or prohibit Evans from exercising his religious freedoms as
       he contends. Instead, defendants required the supervision of religious activities by an
       appropriate religious representative, citing, in pertinent part, the legitimate penological
       concerns pertaining to prison security, which defendants undoubtedly recognized as a result
       of the religious tension Evans experienced during the unsupervised, inmate-led Al-Islam
       prayer sessions.
¶ 39       Evans responds that a prison chaplain could have supervised the study groups and prayer
       sessions to eliminate defendants’ security concerns. His proposed solution, however, ignores
       the scarce resources available to prison administrators and the numerous other religious
       denominations that would likely seek the same religious accommodation, which would
       exacerbate defendants’ concerns. In addition, section 425.60(f) of Title 20 of the

                                                  -8-
       Administrative Code allowed for a waiver of the religious-representative requirement if
       certain requirements were satisfied, but Evans did not pursue that option. Essentially, Evans’
       claim to this court is that defendants did not permit him to practice his religion as he desired.
       We conclude, however, that defendants’ decision to strictly adhere to the provisions
       contained in section 425.60 of Title 20 of the Administrative Code was reasonably related to
       a legitimate penological interest–namely, to maintain safety and security at the Danville
       Correctional Center. See People ex rel. Department of Corrections v. Fort, 352 Ill. App. 3d
       309, 314, 815 N.E.2d 1246, 1250 (2004) (“A prison regulation, even one that impinges on an
       inmate’s constitutional right, is valid if it is reasonably related to a legitimate penological
       interest.”). Accordingly, we reject Evans’ claim of error to the contrary.
¶ 40       In so concluding, we note that Evans also claims–without any citation to controlling
       authority–that defendants denied him the opportunity to exercise his religious freedom under
       the first amendment by refusing to provide him “religiously suitable foods” for his diet. We
       note, however, that despite his pro se status, Evans is still required to comply with Illinois
       Supreme Court Rule 341(h)(7) (eff. Feb. 6, 2013), which mandates the argument section of a
       brief “contain the contentions of the appellant and the reasons therefor, with citation of the
       authorities” relied upon. See People v. Hood, 210 Ill. App. 3d 743, 746, 569 N.E.2d 228, 230
       (1991) (“A reviewing court is entitled to have the issues clearly defined with pertinent
       authority cited and is not simply a depository into which the appealing party may dump the
       burden of argument and research.”). “Bare contentions in the absence of argument or citation
       of authority do not merit consideration on appeal and are deemed waived.” (Internal
       quotation marks omitted.) Country Mutual Insurance Co. v. Styck’s Body Shop, Inc., 396 Ill.
       App. 3d 241, 254, 918 N.E.2d 1195, 1207 (2009). Accordingly, we need not consider Evans’
       dietary claim.

¶ 41                                      III. CONCLUSION
¶ 42      For the reasons stated, we affirm the trial court’s judgment.

¶ 43      Affirmed.




                                                   -9-